An executor of his own wrong is defined to be a person who, without any authority intermeddles with the estate of the deceased, and does such acts as properly belong to the office of an executor *Page 191 
or administrator. (Went. Off. of Ex., 171.) And by statute 43 Elizabeth, ch. 8, he is declared to be an executor of his own wrong, who holds any goods of, or who owes any debt to the intestate, for which he holds a fraudulent release or discharge, and without such valuable consideration as shall amount to the value of the same goods of debts or thereabouts.
But I am not aware that it has ever been adjudged that a (224) person was an executor of his own wrong who has not intermeddled with the estate of the deceased, or who does not hold any of his estate in his hands, but who only sets up a claim against the estate, although that claim may not be a valid, but in truth a fraudulent one. This may have been the defendant's case, but it has not been proved. It is not stated, although probably the fact was so, that Roberts' estate was insolvent. Nor has it been made to appear that the defendant's unregistered bill of sale was fraudulent. To be sure it appears that he had not all confidence in it when he purchased the title of the person who bid off the negro. Be that as it may, I think the judge did not err when he decided that, although the bill of sale was fraudulent, and although the defendant forbid the sale, claiming under it, and thereby caused the property to sell for a less price, yet that did not constitute him an executor of his own wrong.
PER CURIAM.                                 Judgment affirmed.